Citation Nr: 1113569	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a back injury.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic fatigue syndrome.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for disability involving the elbows, claimed as an undiagnosed joint problem related to wartime service in the Persian Gulf/Southwest Asia arena.  

6.  Entitlement to service connection for numbness of the elbows/thoracic outlet syndrome, as directly incurred during service.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from RO decisions of January 2008, November 2008, and June 1009.  The appeals have been merged under the docket number reflected above for purposes of administrative economy and efficiency.  

The Veteran presented sworn testimony in support of his appeals during a February 2010 hearing before the undersigned Veterans Law Judge.  

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a back injury, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic fatigue syndrome, whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for numbness of the elbows, claimed as an undiagnosed joint problem related to wartime service in the Persian Gulf/Southwest Asia arena, and entitlement to service connection for numbness of the elbows/thoracic outlet syndrome, as directly incurred during service, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application to reopen a finally-denied claim for entitlement to service connection for PTSD was most recently denied in a July 2006 RO decision.  He did not perfect an appeal as to that decision.

2.  Evidence received since the last final decision in July 2006 relating to service connection for PTSD is new and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's PTSD is related to his experiences during service.

4.  On the record, during a hearing before the undersigned Veterans Law Judge in February 2010, the Veteran indicated that he wished to withdraw his pending appeal for entitlement to service connection for bilateral hearing loss; as of that date, the Board had not yet promulgated a final decision on that issue.



CONCLUSIONS OF LAW

1.  The July 2006 RO decision that denied service connection for PTSD is final;  new and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160, 20.302, 20.1103 (2010).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

3.  The Veteran's appeal for entitlement to service connection for bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for service connection for PTSD, the benefits sought on appeal have been granted in full, as discussed below. As such, the Board finds that any error related to the Veterans Claims Assistance Act on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to reopen--PTSD

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for PTSD was initially denied in August 1997.  In the decision, the RO essentially denied the claim on the basis that one of the Veteran's identified stressors, of helping a fellow sailor who was caught in an intake of a fighter jet was unable to be corroborated for the record.  The veteran did not appeal this decision and it thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103

The Veteran attempted to reopen this claim upon several subsequent occasions.  In decisions dated in November 1999, May 2000, and in July 2006, the RO found that the Veteran's contentions were not new or material and thus not sufficient to reopen the previously-denied claim.  The veteran did not appeal any of the decisions and each thus became final one year after he was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran tried again in May 2008, essentially making the same assertions he had previously.  The RO again determined that he had not provided sufficient evidence to support reopening the claim.  This time, the Veteran perfected an appeal to the Board, however, and requested the opportunity to provide testimony in support of his request to reopen the claim.

During the February 2010 hearing on appeal, with the assistance of his representative, the Veteran testified about his duties on the flight deck of the USS Ranger during the Gulf War hostilities.  He provided much greater detail than he had in the past about his duties and his fears and the incident when another sailor was caught in the jet intake.  With greater specificity than previously, he explained that the entire situation of working on the flight deck for long hours during wartime was so stressful, that he believes the whole situation, in addition to the single jet intake episode, was the cause of his PTSD.  He testified as to his overall terror that anything could happen, and explained his current fears and nightmares about being sucked into a jet engine himself.  

As required by Barnett, the Board must perform its own independent review of the evidence to determine whether the Veteran has submitted new and material evidence sufficient to support reopening the previously-denied claim.  We find that he has done so.  In particular, the February 2010 hearing testimony constitutes new evidence in that it was obviously not considered by the RO in 1997.  These new statements are material in that they address the element of the Veteran's stressor experiences and their linkage to service.  Thus, the Board holds that the claim must be reopened and considered on a de novo basis.  

Service connection for PTSD-de novo

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  "(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective 'would evoke . . . in almost anyone' standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and individual response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on 'almost everyone.'  Cohen v. Principi, 10 Vet. App. 128, 140-141 (1997).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen.

To support a claim for service connection for PTSD, a claimant must present evidence of (1) a current diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2002); see Cohen, 138.  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  If the claimed stressor is not combat-related, its occurrence must be corroborated by credible supporting evidence.  Cohen, 142.  When a claim for PTSD is based on a non-combat stressor, "the non[-]combat veteran's testimony alone is insufficient proof of a stressor."  "[C]redible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Corroboration does not require, however, "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Furthermore, whether a veteran has submitted sufficient corroborative evidence of his or her claimed in-service stressors is a factual determination.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Here, the Veteran has been diagnosed with PTSD.  His diagnosis is shown throughout his outpatient treatment records and VA examination reports.  The reports reflecting his initial PTSD diagnosis in 1992 show that the Veteran sought mental health care for complaints of hypervigilance, startle reactions, strained relationships and anxiety.  He described his traumatic experiences working on the flight deck, including the episode of the sailor who was sucked partway into the jet intake.  The treating physician specifically identified the Veteran's "experiences on the flight deck" as the stressors causing his PTSD.  The report of an October 1993 VA psychiatric examination for purposes of compensation reflects the Veteran's complaints that he was feeling unsafe and that his awareness level was "peaked."  In the history portion of the examination, the examiner wrote that as an ordinance man working with the A6 Intruder during Operation Desert Storm, the Veteran "had to constantly be alert to planes, propellers, jet intakes, everything that was happening on the deck, usually in the darkness."  The examiner rendered a diagnosis of active PTSD, chronic and severe.  The report of a February 1997 VA examination reflects the Veteran's description of his stressors as essentially the same, and includes the examiner's diagnosis of chronic PTSD due to Persian Gulf War experiences.  Recent VA treatment reports show that the Veteran continues to receive treatment for "prolonged PTSD."

As set forth above, where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  In this case, the diagnoses of PTSD included in the claims file and summarized above are thorough, based upon interviews with the Veteran and were rendered during the course of medical treatment and for VA compensation purposes.  The Veteran's statements regarding his stressors have not varied during the eighteen years between the point when he initially sought mental health treatment in 1992 and when he provided sworn testimony during the 2010 hearing.  Essentially, he asserts that his situation of serving on board the flight deck of an aircraft carrier during wartime was in itself so stressful in that he felt threat of death or serious injury for himself and others throughout the experience of carrying out his duties.  Multiple physicians and mental health specialists have deemed his account of his stressful experiences sufficient to support the diagnosis of PTSD.  As explained in detail in Cohen, these experiences must have been sufficiently stressful to cause PTSD in this particular Veteran, not necessarily in everyone or anyone.  Thus, the Board holds that the first requirement for service connection, that of a current diagnosis of PTSD has been fully met.

The second requirement set forth at 38 C.F.R. § 3.304(f) is of credible supporting evidence that the in-service stressor actually occurred.  The Veteran's service personnel records include corroboration of his assignment as an ordnance loader and of the around-the-clock combat operation schedule under which he served.  He received commendations for his outstanding performance in this capacity.  In this case, the Board takes judicial notice of the stressful environment on board the flight deck of an aircraft carrier, of the precision required of each actor, and of the hair's-breadth range for potentially-fatal errors.  The Veteran's descriptions of his fears are entirely credible.  His claimed stressor is entirely consistent with the places, types, and circumstances of his service.  Thus, the Board holds that the second requirement for service connection, of credible supporting evidence that the in-service stressor actually occurred has also been fully met.

The third, and last requirement for service connection for PTSD is of medical evidence of a causal nexus between the current disability and the in-service stressor.  This medical evidence is of record and has been detailed above.  We therefore hold that the evidence of record supports a grant of service connection for PTSD.  The appeal is therefore granted.

Dismissal of appeal for service connection for bilateral hearing loss

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing or during hearing testimony on the record at any time before the Board issues its final decision.  38 C.F.R. § 20.204.  When he does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d). 

In this case, the Veteran presented sworn testimony in support of his appeals during a February 2010 hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran withdrew his appeal as to entitlement to service connection for bilateral hearing loss.  

Because the Veteran has expressed a desire to terminate his appeal as to this claim, because he has done so on the record during a hearing, and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).

ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

During the February 2010 hearing on appeal, the Veteran testified that he had just recently applied for disability benefits from the Social Security Administration, predicated upon his chronic fatigue syndrome/chronic sleep problems.  He asserts that these problems are so severe he cannot maintain employment.  It is well established that the VA has a duty to consider the same evidence considered by the Social Security Administration in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, prior to further appellate consideration, these records should be obtained for review by VA adjudicators.

The Veteran testified during the February 2010 hearing that he first sought VA medical care within several months of his discharge from service and that he has been receiving VA care ever since that time.  The claims file does not contain reports reflecting much of this care, however.  With the exception of copies of VA examination reports, the claims file does not contain treatment records dated between August 1994 and February 2008.  Furthermore, as he continues to receive VA medical care, his records should be updated for the claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran is hereby advised that if he has received any recent non-VA medical care, he should so advise the VA so that copies of these records may be obtained for his claims file.

Careful review of the Veteran's claims file reveals another omission.  There are multiple references to a RO decision dated July 28, 2006, which denied, inter alia, service connection for residuals of a back injury, a disability of both elbows, and tinnitus.  These references include the Veteran's September 2006 notice of disagreement with the decision, an August 2007 development letter in which the RO discusses the decision, and a February 2008 Statement of the Case, in which the decision is summarized.  Thus, although the contents of the decision are essentially known to any reviewer of the claims file, the decision itself is missing from the file.  For the sake of completeness and integrity of the claims file, upon remand, the written decision document, along with the letter to the Veteran notifying him of the decision, should be obtained and included in the file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  38 U.S.C.A. § 5106.  

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran between August 1994 and February 2008 and from to January 2009 to the present, at the VA Medical Center in Phoenix, Arizona; and all related VA facilities, including the Vet Center where he receives counseling, for inclusion in the file.

3.  The July 28, 2006, RO decision document, along with the letter to the Veteran notifying him of the decision should be obtained for inclusion in the Veteran's claims file.  If the decision is currently contained in a temporary claims file, the entire contents of the temporary file should be included in the Veteran's permanent claims file, as well. 

4.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


